Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 36-44 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
Claims 45-52 are currently pending and are under examination.

Claim Objections
Claim 51 is objected to because of the following informalities:  the recitation “the coupling” in line 7 have to eb replaced with “the at least one coupling” for clarity and consistency.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  the recitation “one of the at least one couplings is formed in the body portion” in line 6 and “one of the at least one couplings is formed in the body portion” in line 9 are identical. One of the recitations have to be deleted.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  the recitation “the coupling” in line 2 have to eb replaced with “the at least one coupling” for clarity and consistency.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘”body portion” in line 4 of claim 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the region" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites “…the leading edge and the trailing edge are in the form of a solid material” in line 1-2. It is not clear what “in the form of a solid material “ means. Is it a solid material or just have to look like a solid material? It is not clear. Therefore, the claim is considered vague and indefinite.
	Claim 50 recites “…the leading edge and the trailing edge are in the form of a non-uniform formation” in line 1-2. It is not clear what “in the form of a non-uniform formation “ means. Is it non-uniform formation of not. It is not clear. Therefore, the claim is considered vague and indefinite.
Claim 51 recites “…the leading edge and the trailing edge are in the form of a titanium or titanium alloy” in line 2. It is not clear what “in the form of a titanium or titanium alloy “ means. Is it a titanium or titanium alloy or just have to look like a titanium or titanium alloy? It is not clear. Therefore, the claim is considered vague and indefinite.
Claim 51 recites “…the flap side edge module comprises at least one coupling configured in…” in line 3 and “…one of the at least one couplings is formed in the leading edge and/or the trailing edge” in line 5 and “… one of the at least one couplings is formed in the body portion” in line 6. It is not clear how one coupling is formed in the leading edge, trailing edge and the body portion at the same time. The claim is considered vague and indefinite. 

	Claims 46-51 are also rejected under the same rational as the rejection of claim 45 due to their sole dependency from the independent claim 45.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45-47 and 50 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Khorrami (US 2015/0259060).
Regarding Claim 45, Khorrami discloses a flap side edge module (Fig. 2, Fig. 8) for attachment to a wing flap (10, Fig. 2), the module comprising: 
a leading edge (104b, Fig. 6; Fig. 8);
 a trailing edge (104A, Fig. 6; Fig. 8);
 and a body portion located between the leading edge and the trailing edge, the body portion comprising a lattice structure, (180, Fig. 8 ) wherein the body portion is connected to the leading edge and the trailing edge by a transition region (Fig. 8), wherein the transition region has a lattice structure density gradient such that a lattice density varies between the region proximate to a leading edge (Fig. 8) or trailing edge to a lower lattice density at a portion of the transition region proximate to the body portion (It is clear from the figures that the lattice density is not uniform and the lattice density is lower in the middle compared to the transition regions close to the leading edge, Fig.8, fig. 9).
Regarding Claim 46, Khorrami discloses a flap side edge module (Fig. 2, Fig. 8) wherein the leading edge and the trailing edge are in the form of a solid material (Fig. 8).
Regarding Claim 47, Khorrami discloses a flap side edge module (Fig. 2, Fig. 8) wherein the lattice structure at least one of extends throughout the body portion or extends around all or part of a perimeter of the body portion (Fig. 6, Fig. 8) to define a hollow space within the body portion (Fig. 6, Fig. 8).
Regarding Claim 50, Khorrami discloses a flap side edge module (Fig. 2, Fig. 8) wherein the lattice structure is in the form of a non-uniform formation ((It is clear from the figures that the lattice density is non-uniform and the lattice density is lower in the middle compared to the transition regions close to the leading edge, Fig.8, fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorrami (US 2015/0259060). 
Regarding Claim 48, Khorrami discloses a flap side edge module (Fig. 2, Fig. 8)  with attachment portion(15, Fig. 1) with uniform and non-uniform porosity or lattice density (para.[0043], [0044], Fig. 8, Fig. 9) wherein an attachment portion of the flap side edge module which aligns with a distal end of a flap (Fig. 1). Khorrami discloses the flap is interconnected with the wing via attachment portions (connectors, 15) to provide control of aircraft (para. [0023]). It is obvious that the attachment portions of the flap side edge module are subject to repetitive loading cycles that the structure at of near the attachment portions need to be reasonably strong enough to withstand such loads.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the lattice density greater at the transition region closer to the attachment portion in comparison to portions remote from the attachment portion in order to have a predictable result of strengthening/withstanding the connection and operational loads of the flap. 
Regarding Claim 49, Khorrami discloses a flap side edge module (Fig. 2, Fig. 8)  with attachment portion (15, Fig. 1) with uniform and non-uniform porosity or lattice density (para.[0043], [0044], Fig. 8, Fig. 9) wherein the transition region has a lattice density gradient such that a lattice density varies between a first lattice density proximate to the body portion to a greater lattice density  (Fig. 8, variable porosity/lattice density). It is obvious that the attachment portions of the flap side edge module are subject to repetitive loading cycles that the structure at or near the attachment portions need to be reasonably strong enough to withstand such loads. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the lattice density greater at the transition region closer to the attachment portion in comparison to portions remote from the attachment portion in order to have a predictable result of strengthening/withstanding the connection and operational loads of the flap. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642